In an action, inter alia, for a judgment declaring that the defendant’s water and sewer tax bills are invalid, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Colar, J.), entered July 1,1997, which dismissed the action as time-barred by the four-month Statute of Limitations set forth in CPLR 217.
Ordered that the order and judgment is affirmed, with costs.
The instant action is time-barred (see, 45435 Realty Co. v City of New York, 200 AD2d 501; Renley Dev. Co. v Town Bd., 106 AD2d 717; Matter of Miller v McGough, 97 AD2d 416). Bracken, J. P., Thompson, Pizzuto and Altman, JJ., concur.